internal_revenue_service number release date index number ------------------------------------------------------------ ---------------------------------------------- ------------------ -------------------------- in re -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-105807-06 date date --------------------- ------------------------- --------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------------------- --------------------------------------------------------------------- ------- ------- ------- ------- ------- --------- ----------- ----------- ----------- legend legend taxpayer taxpayer trust i trust ii crut i crut ii year year year year year a b c d dear ------------------ this is in response to your letter dated date and subsequent correspondence requesting an extension of time under ' g of the internal_revenue_code and and of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to certain trusts in year taxpayer and taxpayer established trust i and trust ii trust i and trust ii have gst potential in year taxpayer made a gift to trust i in year taxpayer made gifts to trust ii taxpayer sec_1 and retained an accounting firm to prepare their form sec_709 united_states gift and generation-skipping_transfer_tax returns for year sec_1 and on these returns taxpayer sec_1 and elected to treat gifts made by either in year sec_1 and as made by both under ' in preparing the plr-105807-06 returns the accounting firm inadvertently failed to allocate taxpayer 1’s and taxpayer 2’s gst_exemption to the year and gifts to trusts i and ii in year taxpayer sec_1 and established crut i for the benefit of their grandchild and charity in year taxpayer sec_1 and established crut ii for the benefit of their grandchild and charity in year taxpayer sec_1 and made gifts to cruts i and ii taxpayers retained an accounting firm to prepare their form sec_709 for year on these returns taxpayer sec_1 and elected to treat gifts made by either in year as made by both under ' in preparing the year returns the accounting firm allocated taxpayer 1’s and taxpayer 2’s gst_exemption to the year gifts to cruts i and ii however in allocating gst exemptions to these gifts the accounting firm inadvertently failed to allocate taxpayer 1’s and taxpayer 2’s gst exemptions to the amount of their gifts that was excluded under ' b in determining the total_amount_of_gifts for year this amount was dollar_figurea for each taxpayer for each crut in year taxpayer died the remainder of taxpayer 2’s gst_exemption was affirmatively and automatically allocated at his death taxpayer was appointed executrix of taxpayer 2’s estate taxpayer currently has gst_exemption available of approximately dollar_figureb which is less than taxpayer 1’s portion of the gifts to trusts i and ii and taxpayer 1’s portion of the gifts to cruts i and ii that were excluded under ' b in determining the total_amount_of_gifts for year taxpayer individually and as executrix of taxpayer 2’s estate is requesting an extension of time to allocate taxpayer 1’s and taxpayer 2’s gst_exemption to the gifts taxpayer sec_1 and made to trusts i and ii and the portion of the gifts taxpayer sec_1 and made to cruts i and ii that were reported as annual exclusion amounts under ' b law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of plr-105807-06 dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter to a gst_trust sec_2032 is effective for transfers subject_to chapter or made after date see p l sec_561 sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2032 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date the automatic allocation occurs whether or not a return is actually required to be filed unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for purposes of chapter chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the non-exempt portion of the trust property or in the case of trusts that are not included in the gross_estate on the basis of the date of death value of the trust to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made the automatic allocation of gst plr-105807-06 exemption is irrevocable and an allocation made by the executor after the automatic allocation is made is ineffective sec_2642 provided that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that in the case of any direct_skip which is a nontaxable_gift the inclusion_ratio shall be zero sec_2642 provides that ' c shall not apply to any transfer to a_trust for the benefit of an individual unless a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual sec_26_2642-1 provides generally that for purposes of chapter a transfer is a nontaxable_gift to the extent the transfer is excluded from taxable_gifts by reason of ' b after application of ' or ' e however a transfer to a_trust for the benefit of an individual is not a nontaxable_gift for purposes of this section unless -- i trust principal or income may during the individual's lifetime be distributed only to or for the benefit of the individual and ii the assets of the trust will be includible in the gross_estate of the individual if the individual dies before the trust terminates sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute plr-105807-06 sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election with respect to taxpayer 1’s request for relief based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer is granted an extension of time of sixty days from the date of this letter to allocate taxpayer 1’s available gst_exemption of approximately dollar_figureb to her portion of the gifts made to trusts i and ii taxpayer 1’s available gst_exemption of dollar_figureb will first be allocated to trust i and then to trust ii therefore trust i will receive approximately dollar_figurec of her gst_exemption and trust ii will receive approximately dollar_figured of her gst_exemption the allocations will be effective as of the date plr-105807-06 of each transfer the allocations should be made on supplemental form sec_709 for each year in which there was a transfer and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns based upon the facts submitted and the representations made taxpayer 1’s request for an extension of time to allocate her available gst_exemption to the portion of her year transfers to cruts i and ii that was excluded in determining the total gifts for year under ' b is denied after the allocation of taxpayer 1’s available gst_exemption of approximately dollar_figureb to trusts i and ii no gst_exemption is available to allocate to the portion of her gifts to cruts i and ii that were covered by the annual exclusion under to ' b with respect to the request for relief made on behalf of taxpayer 2’s estate based upon the facts submitted and the representations made all of taxpayer 2’s gst_exemption was allocated either before his death or at his death because ' b provides that allocations of gst_exemption are irrevocable once made the request for relief made on behalf of taxpayer 2’s estate is denied except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value for federal transfer_tax purposes of any gifts taxpayer and taxpayer made to any trust this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosures copy for ' purposes copies of the letter
